Citation Nr: 0215707	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent, exclusive of April 29, 1999 through May 31, 1999 
and March 27, 2001 through April 30, 2001, when temporary 
total disability evaluations were assigned, for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1964 to February 
1969, with service in the Army National Guard between 
February 1977 and May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
PTSD and assigned a 50 percent disability evaluation.

The Board notes that the veteran's representative, in a May 
2002 informal hearing presentation, raised a claim of service 
connection for hepatitis C.  The record does not reflect any 
development of this issue, or a final adjudication on this 
matter.  Therefore, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  From April 29, 1999 through January 10, 2001, exclusive 
of April 29, 1999 to May 31, 1999, the veteran's PTSD was not 
productive of occupational and social impairment with 
deficiencies in most areas, due to symptoms such as:  
obsessive rituals; obscure, illogical, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently; spatial disorientation; neglect of 
personal appearance and hygiene; impaired impulse control; 
and an inability to establish and maintain effective 
relationships.

3.  Since January 11, 2001, exclusive of March 27, 2001 
through April 30, 2001, the veteran's PTSD has been 
productive of occupational and social impairment with 
deficiencies in family relations, judgment, thinking, and 
mood, due to symptoms of suicidal ideation; near-continuous 
depression; impaired impulse control; disorientation; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  From April 29, 1999 through April 30, 2001, exclusive of 
temporary total disability, the criteria for a disability 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2001).

2.  Since January 11, 2001, exclusive of temporary total 
disability, the criteria for a 70 percent disability 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluation for his PTSD does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that his disability should be evaluated as at least 
70 percent disabling because he is depressed, anxious, 
irritable, and because he experiences sleep impairment.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that they would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to warrant entitlement an increased disability 
evaluation and provided a detailed explanation of why an 
increased disability evaluation was not granted.  In 
addition, the statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  July 2001, September 2001, January 
2002, and May 2002 letters to the veteran, from the RO, 
notified the veteran as to what kind of information they 
needed from him, and what he could do to help his claim.  See 
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded a VA examination.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
on appeal stems from an initial grant of service connection 
and the assignment of a 50 percent disability evaluation for 
the veteran's PTSD.

As previously noted, in June 2001 the RO granted service 
connection for PTSD and rated it as 50 percent disabling, 
effective April 29, 1999.  Temporary total disability 
evaluations were assigned for the periods from April 29, 1999 
to May 31, 1999 and from March 27, 2001 through April 20, 
2001.  The veteran filed a notice of disagreement with the 50 
percent disability evaluation in August 2001, the RO issued a 
statement of the case in January 2002, and the veteran 
perfected his appeal in March 2002.

The relevant evidence of record consists of VA medical 
records and a VA examination report.

VA medical records dated February 1999 indicate that the 
veteran was hospitalized with diagnoses of observation for 
withdrawals to opiates and Xanax, continuous chemical 
dependency to opiates and Xanax, PTSD by history, and bipolar 
disorder by history.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.  The veteran reported that he 
had a problem with heroin and Xanax, and that he had a 
history of using cocaine and other medication for his bipolar 
disorder.  Mental status examination showed that the veteran 
was alert and oriented, without evidence of suicidal or 
homicidal ideation.  The veteran was placed on medication for 
his bipolar disorder.

The veteran was again hospitalized from February 1999 to 
March 1999.  The VA discharge summary indicates that the 
veteran was diagnosed with continuous chemical dependence to 
opiates and benzodiazepines, PTSD, and bipolar disorder by 
history.  A GAF score of 60/65 was assigned.  The veteran 
again complained of opiate and Xanax abuse and reported a 
history of cocaine abuse beginning at age 25, marijuana abuse 
beginning at age 19, and heroin abuse beginning at age 18.  
The veteran admitted that his first use of alcohol was at age 
14, but that excessive intake of alcohol was not a problem.  
The veteran also reported a history of coronary artery 
disease, bipolar disorder, and PTSD.  Mental status 
examination showed that the veteran was alert, oriented, and 
cooperative.  There was no evidence of suicidal or homicidal 
behavior and memory was intact.  The examining provider noted 
that the veteran actively participated in his treatment 
program, was compliant with his medication regimen, and 
successfully completed the substance abuse program.  Follow-
up care and daily attendance of Alcoholics Anonymous and 
Narcotics Anonymous meetings were recommended.

A March 1999 addendum indicates that the veteran reported 
that his alcohol and drug abuse caused him medical, legal, 
and marital problems, as well as the loss of friends and 
emotional distress.  The addendum also indicated that the 
veteran voluntarily admitted himself to the hospital for 
treatment.  

The veteran was hospitalized again from April 1999 to May 
1999.  The diagnoses were PTSD, coronary artery disease, and 
polysubstance dependence to prescription drugs and heroin, in 
remission.  A GAF score of 55 was assigned at entrance, and a 
score of 65 was assigned at exit.  The veteran complained of 
insomnia, night sweats, nightmares, flashbacks, and anger 
problems, as well as some physical complaints.  He reported a 
long history of depression and that he had a myocardial 
infarction in 1994, with angioplasty in 1995.  The mental 
status examination at admission indicated that the veteran 
was well groomed with good hygiene.  The veteran was 
insightful about his problems and medications.  He denied 
suicidal or homicidal ideation.  The examining provider noted 
that, upon exploring the veteran's diagnosis of bipolar 
disorder, it was unclear whether the veteran had manic 
episodes, but that the veteran expressed concern about his 
anger, which he stated would get out of control and strained 
his relationships with his family members.  While 
hospitalized, the veteran complained of difficulty sleeping, 
back pain, and anxiety, and medication was prescribed.  The 
examining provider noted that, despite the veteran's frequent 
claims of anxiety, he appeared calm.

An addendum to the discharge summary indicates that the 
veteran also complained of depression, relational 
difficulties, and social isolation.  Examination at admission 
showed the veteran was well groomed, alert, and oriented, 
with clear and coherent speech and an intact memory.  His 
mood was pleasant and his affect was appropriate.  He denied 
suicidal or homicidal thoughts and there was no evidence of 
psychotic symptomatology.

A January 2001 VA therapy summary indicates that the veteran 
attended PTSD group psychotherapy, wherein he described his 
combat experiences and post-Vietnam military service.  The 
summary also stated that the veteran reported that he worked 
for a tire company, a campus policeman, and a railroad 
switchman before becoming locomotive engineer for twenty 
years, until he had a heart attack.  The veteran also 
reported that his anxiety, hyperarousal, impatience, and 
irritability affected his relationships with his family.  The 
veteran also related that he overdosed on drugs like Xanax to 
numb himself against feelings of fear and anger, and that he 
felt hopeless, but had not given up.  In addition, the 
summary states that the veteran left his home in November 
2000, and had been wandering since.  The examining 
psychologist stated that the veteran was depressed and 
demoralized, and that the veteran "frequently placed himself 
in situations of jeopardy and threat . . . ."   The 
diagnosis was prolonged, severe PTSD with chronic depression 
and survivor guilt.  A GAF score of 42 was assigned.

The veteran was afforded a VA examination in March 2001.  
According to the report, the veteran reported that he 
received inpatient treatment for PTSD and for substance 
abuse.  The veteran also reported that he was medically 
retired from his employment in 1995 after having a myocardial 
infarction.  The veteran denied current illicit drug use and 
stated that he had given up drinking.  A September 2000 
hospitalization for chemical dependency was noted, as was a 
psychological evaluation of October 2000, which stated that 
the veteran had PTSD symptomatology consistent with the 
diagnostic criteria for PTSD.  The examiner also reiterated a 
September 2000 social status evaluation, which stated that 
the veteran was indifferent to his divorce, lived alone for 
the past three years, and that he had problems getting along 
with his family, currently and throughout his life.  At the 
examination, the veteran reported that he still lived with 
his ex-wife, despite a 1996 divorce, and that they go to 
church several times a month.  He also claimed that he lacked 
social relationships, but stated that he had a good 
relationship with his son and that, during his entire life, 
he always had few friends.  The veteran complained of 
depression, nightmares, night sweats, and "reliving 
Vietnam."  He related that he did not feel like doing 
anything.  He denied auditory or visual hallucinations and 
feelings of paranoia, but stated that he felt "followed" 
sometimes.  He admitted to suicidal thoughts, but denied any 
attempts.  He also related that he had outbursts of anger, in 
which he became "explosively enraged" but would "quiet 
down" in 10 to 15 seconds.  Examination showed that the 
veteran was well groomed and oriented.  His speech was normal 
and concentration was good.  There was mild impairment of 
memory and abstract reasoning.  The veteran denied 
hallucinations and delusions, except for his feeling of being 
followed.  His mood was depressed and his affect was flat.  
The examiner noted that the veteran's judgment did not seem 
good.  The veteran admitted suicidal and homicidal thinking, 
as well as temper outbursts.   The examiner noted that the 
veteran "demonstrate[d] the symptoms of [PTSD]" and noted 
that the veteran had a "diminished interest in pleasurable 
activities," a "sense of detachment from others," a 
restricted affect, and insomnia.  The examiner opined that 
the veteran's symptoms caused the veteran distress and 
impaired his social functioning.  The diagnoses were chronic 
PTSD and opioid dependence in remission, by history.  A GAF 
score of 45 was assigned.

The veteran voluntarily admitted himself to the VA from March 
2001 to April 2001.  The diagnosis was PTSD and a GAF score 
of 36/38 was assigned.  Upon admission, the veteran 
complained of depression and anxiety, but denied suicidal and 
homicidal ideation.  The veteran reported a history of 
chronic obstructive pulmonary disease, myocardial infarction 
in 1994, and hypertension.  Mental status examination showed 
that the veteran was alert, oriented, and cooperative.  There 
was no evidence of psychomotor agitation or retardation.  His 
speech was clear, coherent, and relevant, although the 
veteran occasionally rambled.  His mood was hypomanic and his 
affect was mood congruent.  There was no evidence of 
psychosis, paranoia, or delusions.  He denied auditory or 
visual hallucinations and suicidal or homicidal ideation.  
His insight was good and his judgment was fair.  His 
concentration was good.

An addendum to the discharge summary showed complaints of 
insomnia, flashbacks, nightmares, night sweats, depressed 
mood, and problems with relationships, anger, irritability, 
and social isolation.  The veteran related that he had poor 
anger control with a history of physical aggression, sleep 
disturbance due to nightmares and increased arousal, and past 
occasional suicidal ideation.  He also reported substance 
abuse of heroin and marijuana about six months earlier.  The 
veteran was well groomed and oriented, his memory was intact, 
and his speech was clear and coherent, with some pressure.  
His mood was depressed and his affect was blunted.  There was 
no evidence of suicidal or homicidal ideation or psychotic 
symptoms.   The addendum indicated that the veteran struggled 
with combat issues related to guilt, anger, and loss, and 
that the veteran experienced difficulties at home with his 
teenage son. 

A VA treatment note dated May 2001 indicate that the veteran 
was seen for follow-up of his substance abuse and depressive 
symptoms.  The veteran reported that he was clean from opiate 
and marijuana dependence, that he was compliant with his 
prescription medication regimen, and that he was attending 
PTSD and Narcotics Anonymous meetings.  He also reported that 
his mood was stable and his anxiety was occasional.

A July 2001 treatment note indicates that the veteran was 
worried about a court date for drug possession and driving 
under the influence.  He complained of depression, 
irritability, and "argumentativeness."  He expressed 
concern that he would go to jail, but reported that he was 
sober from alcohol and heroin.  Mental status examination 
showed that the veteran was well groomed, cooperative, and 
spontaneous with information.  His mood was depressed and his 
affect was restricted.  There was no evidence of suicidal 
ideation or psychosis.

The veteran's PTSD is currently rated as 50 percent 
disabling, exclusive of temporary total disability, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that from April 29, 1999 to 
January 10, 2001, exclusive of temporary total disability, 
the veteran's disability picture was consistent with the 
currently assigned 50 percent disability evaluation and that 
an increased disability evaluation was not warranted.  In 
this regard, the Board finds that the veteran's PTSD symptoms 
of depression, irritability, and nightmares were contemplated 
by the currently assigned 50 percent evaluation.  The 
objective clinical evidence of record does not show that the 
veteran experienced severe social impairment, or that he had 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, suicidal or homicidal ideation, or an 
inability to function independently.  No objective evidence 
of delusions, hallucinations, or impaired thought processes 
had been demonstrated either.   The veteran had fair 
concentration, insight, and judgment, with a coherent speech 
and a logical thought process.  In addition, the veteran was 
well groomed, oriented, and cooperative.  Furthermore, 
although the veteran reported social isolation, he had a good 
relationship with his son and attended church with his ex-
wife.  Moreover, the veteran consistently had GAF scores 
between 55 and 65 during this period.  According to 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV), GAF scores of 51 to 60 are indicative of 
moderate difficulty in social and occupational functioning, 
and GAF scores of 61 to 70 are indicative of mild symptoms or 
some difficulty in social or occupational functioning.  See 
38 C.F.R. § 4.130.  As such, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 50 percent disability evaluation and no more 
for the period from April 29, 1999 to January 10, 2001.

In reviewing the rating criteria in relation to the veteran's 
PTSD symptomatology as shown in the January 11, 2001 therapy 
summary and thereafter, the Board finds that the veteran's 
disability is more severe than was evaluated, and that an 
increased disability evaluation is warranted.  The objective 
medical evidence of record clearly shows that the veteran's 
symptomatology has met at least some of the criteria for a 70 
percent disability evaluation since January 11, 2001.  The 
veteran has significant social impairment, with deficiencies 
in familial relationships, thinking, and mood.  He 
experiences suicidal ideation, a depressed and anxious mood, 
memory impairment, and he has impaired insight.  In addition, 
he tends toward isolation and avoidance, with limited social 
interactions.  The veteran also experiences suspiciousness, 
nightmares, and flashbacks.  Moreover, he has insomnia, 
intrusive thoughts, and is prone to angry outbursts.  In 
summary, the clinical evidence of record clearly demonstrates 
evidence of the veteran's impaired impulse control, 
deteriorating social functioning, near constant depression, 
and blunted affect.  Likewise, the Board notes that the 
veteran's treatment records show that his GAF score from 
January 2001 was consistently in the 41-50 range, and even 
included a GAF score of 36/38.  According to Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), GAF scores of 41 to 50 are indicative of serious 
impairment in social, occupational, or school functioning.  
GAF scores of 31-40 are indicative of some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.  Id.  Therefore, the Board finds that 
reasonable doubt should be resolved in the veteran's favor 
and concludes that the veteran's PTSD since January 11, 2001 
more closely approximates a 70 percent disability evaluation 
under Diagnostic Code 9411.  

However, although the Board finds that a 70 percent 
disability rating is warranted, the preponderance of the 
evidence is against a rating in excess of 70 percent.  The 
veteran's speech and thought processes are normal and the 
veteran's behavior is appropriate.  Additionally, the 
evidence does not demonstrate that the veteran is unable to 
perform activities associated with daily living, is 
disoriented, or experiences severe memory loss.  Further, the 
Board notes that the veteran's medical retirement is due to 
his coronary artery disease and that the veteran has a good 
relationship with his son and ex-wife.  See 38 C.F.R. § 4.3.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has also considered whether the veteran might be 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran, at any of the relevant 
time periods, that his PTSD disorder, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  The Board notes that the veteran's current 
unemployment is due to disabilities completely unrelated to 
his PTSD and that the veteran's hospitalizations for both 
chemical dependence and PTSD were voluntary.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or extra-
schedular basis, from April 29, 1999 through January 10, 
2001, exclusive of temporary total disability, but that the 
evidence supports an increased rating of 70 percent for PTSD 
for the period since January 11, 2001, exclusive of temporary 
total disability.



ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied for the period of April 29, 1999 through January 10, 
2001, exclusive of periods of temporary total disability.

Subject to the laws and regulations governing awards of 
monetary benefits, a 70 percent disability evaluation for 
PTSD is granted from January 11, 2001.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

